PER CURIAM.*
Granted in part; denied in part. The defendant’s sentences are amended so that the sentences for the offenses committed on May 22 and May 23,1991 are to run concurrently, both to run consecutively with the sentence for the offense committed on September 3, 1991. As amended, the convictions and sen*143tences are affirmed. In all other respects, the applications are denied.
KIMBALL, J., dissents from the order and would remand to the trial court for resentencing in accordance with 894.1.

 Calogero, C.J., not on panel. Rule IV, Part 2, § 3.